Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-22-00562-CV

                                 Virley-Leroy SESSION,
                                        Appellant

                                             v.

                RIATA LAND ASSOCIATION HOMEOWNERS, INC.,
                                 Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 21-2100-CV-E
                       Honorable Heather H. Wright, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. We order all costs of this appeal to be taxed against appellant,
Virley-Leroy Session.

      SIGNED November 23, 2022.


                                              _________________________________
                                              Luz Elena D. Chapa, Justice